The process in this case was a warrant issued by a justice of the peace of Morgan county, returnable to the Morgan county court, based upon an affidavit made before the justice of the peace.
The insistence is here made that the process is void and will not support a conviction for the reason that, under the statutes as applicable to Morgan county, a justice of the peace is without power to issue the process upon which defendant was brought to trial.
Section 21 of the act of the Legislature creating the Morgan county court, approved September 24, 1919 (Local Acts, 1919, p. 194), provides that:
"Justice of the peace of Morgan county * * * shall have authority to issue warrants returnable to said court," etc.
And section 1 of an act approved September 26, 1919 (Local Acts 1919, p. 202), provides that:
"The jurisdiction of justices of the peace * * * in Morgan county, Alabama, in all criminal causes, except as committing magistrates in felony cases be, and the same is hereby abrogated and abolished."
Jurisdiction of a cause means jurisdiction of all proceedings connected therewith from the filing of the complaint till the satisfaction of the judgment. Comstock Mill  M. Co. v. Allen,21 Nev. 325, 31 P. 434; In re Taylor, 7 S.D. 382,64 N.W. 253, 45 L.R.A. 136, 58 Am. St. Rep. 843. When jurisdiction refers to courts, it undoubtedly means; "The power to hear and determine," but where its application is to certain named officers, such as justices of the peace, it means "power," "authority." Hence, in the act of September 26th, supra, the power or authority in misdemeanor cases is taken away from justices of the peace. Lee v. State, 143 Ala. 93, 39 So. 366.
The act of September 26th, supra, being in direct conflict with section 21 of the act approved September 24th, supra, we are bound to hold that section 21 of said act is repealed, as is also the general law on the subject, as applicable to Morgan county. 11 Michie's Digest, 1102, par. 103.
It would therefore appear that the justice of the peace was without authority to issue the process, through and by which the defendant in this case was put upon his *Page 257 
trial. The justice of the peace being without jurisdiction to issue the warrant or to take the affidavit, the process upon which he was tried was coram non judice and void. Being void, it will not support a judgment of conviction. Ex parte Thurman,17 Ala. App. 656, 88 So. 61.
The judgment of the trial court is reversed, and, as the statute of limitations has already barred another prosecution, a judgment is here rendered discharging the defendant.
Reversed and rendered.